  Case 19-21160       Doc 26     Filed 10/15/19 Entered 10/15/19 12:04:35           Desc Main
                                   Document     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHISN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 19 B 21160
         Robin Thymes,                       )      HON. LASHONDA A. HUNT
                                             )      CHAPTER 13
         DEBTOR.                             )
                                             )

                         NOTICE OF OBJECTION TO CLAIM 13-1


To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

         City of Chicago Department of Finance, c/o Arnold Scott Harris, 111 W Jackson Ste 600,
         Chicago, IL 60604; Via Regular U.S Mail



       Please take notice that on November 18, 2019, at 9:30 a.m., I shall appear before the
Honorable LaShonda A. Hunt in Courtroom 719 in the Federal Dirksen Building, 219 S.
Dearborn Street, Chicago, Illinois and present the attached objection and you may appear if you
so choose.

                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditors via regular U.S. Mail with postage prepaid from
the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on October 15, 2019.


                                                                            /s/ Aaron Weinberg__
                                                                               Attorney for Debtor
                                                                     The Semrad Law Firm, LLC
                                                                     20 S. Clark Street, 28th Floor
                                                                                Chicago, IL 60603
                                                                                   (312) 913-0625
 Case 19-21160         Doc 26      Filed 10/15/19 Entered 10/15/19 12:04:35           Desc Main
                                     Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHISN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )      CASE NO. 19 B 21160
         Robin Thymes,                         )      HON. LASHONDA A. HUNT
                                               )      CHAPTER 13
         DEBTOR.                               )
                                               )

                                 OBJECTION TO CLAIM 13-1

       NOW COMES Robin Thymes, Debtor, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding Claim 13-
1; Debtors state the following:

         1. That on July 29, 2019, the Debtor filed a petition for relief pursuant to Chapter 13

            Title 11 U.S.C.

         2. This Honorable Court confirmed the Debtor’s Chapter 13 Plan on September 16,

            2019.

         3. That on September 19, 2019, City of Chicago Department of Finance, filed a Proof of

            Claim, Claim 13-1, the total amount is $3,198.72 for utility service including water

            and sewer. The secured claim amount is $3,198.72. Please see Exhibit A for Claim

            13-1 Proof of Claim.

         4. Debtor is no longer the legal owner of the property commonly known as 11449 S

            Hermosa Ave, Chicago, IL 60643, since it was foreclosed upon.

         5. Due to the circumstance’s states above, Claim 13-1 should be paid as a general

            unsecured claim and not a secured claim.

         6. Debtor respectfully requests this Honorable Court to Sustain Debtor’s Objection to

            Claim 13-1 filed by City of Chicago Department of Finance.
 Case 19-21160         Doc 26     Filed 10/15/19 Entered 10/15/19 12:04:35             Desc Main
                                    Document     Page 3 of 3


      7. Debtor has filed the instant case in good faith and is in a position to proceed with the

             Chapter 13 Plan of reorganization.

WHEREFORE, Robin Thymes, Debtor, respectfully requests this Honorable Court enter an Order:

       1.)           Sustaining Debtor’s Objection to Claim 13-1, filed by City of Chicago

                     Department of Finance;

       2.)           That the secured debt of Claim 13-1 should be paid as a general unsecured

                     claim and not a secured claim; and

       3.)           For any such further relief as this Court deems fair and just.

                                                                             Respectfully submitted,
                                                                       ___/s/ Aaron Weinberg_____
                                                                             Attorney for the Debtor
                                                                        The Semrad Law Firm, LLC
                                                                        20 S. Clark Street, 28th Floor
                                                                                  Chicago, IL 60603
